
	
		I
		111th CONGRESS
		1st Session
		H. R. 3461
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Blumenauer (for
			 himself, Mr. Moran of Kansas,
			 Mr. Israel, and
			 Mr. Heinrich) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to provide grants
		  and technical assistance to restore orphan highways.
	
	
		1.Short titleThis Act may be cited as the
			 Orphan Highway Restoration
			 Act.
		2.National orphan
			 highways program
			(a)In
			 GeneralChapter 1 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					167.National orphan
				highways program
						(a)Grants and
				technical Assistance
							(1)In
				generalThe Secretary shall make grants and provide technical
				assistance to States and units of local government to—
								(A)perform preventive
				maintenance on or carry out projects for resurfacing, restoration,
				reconstruction, and rehabilitation of an orphan highway; and
								(B)rehabilitate,
				repair, or construct sidewalks, medians, bike lanes, traffic-calming devices,
				signaling, or signs to enhance community livability on or adjacent to an orphan
				highway.
								(2)PriorityIn
				making grants under this section, the Secretary shall give priority to projects
				that—
								(A)include
				rehabilitation measures that focus on pedestrian safety;
								(B)are coordinated
				with State and local adopted preservation or development plans;
								(C)promote
				cost-effective and strategic investments in transportation infrastructure
				facilities that minimize adverse impacts on the environment;
								(D)promote innovative
				private sector strategies;
								(E)foster
				public-private partnerships;
								(F)include a higher
				percentage of State or locally matched funds;
								(G)have zoning
				designations that support more intensive, mixed-use development along part or
				all of the route; or
								(H)upon completion,
				will result in the transfer of ongoing management and administrative
				responsibilities from the State to the local jurisdiction.
								(3)Distribution of
				fundsThe Secretary shall
				allocate funds made available for this section for fiscal years 2010 through
				2015 among the grant recipients, using the latest available census data, as
				follows:
								(A)Not less than 20
				percent of the funds shall used for making grants to units of local government
				with a population between 50,000 and 250,000 residents.
								(B)Not less than 50
				percent of the funds shall be used for making grants to units of local
				government with a population of less than 50,000.
								(b)Savings
				ClauseThe Secretary shall not withhold any grant or impose any
				requirement on a grant recipient as a condition of providing a grant or
				technical assistance for any orphan highway unless the requirement is
				consistent with the authority provided in this chapter.
						(c)Federal
				ShareThe Federal share of the cost of carrying out a project
				under this section shall be determined in accordance with section 120, except
				that, in the case of an orphan highway that provides access to or within
				Federal or Indian land, the head of a Federal land management agency may use
				funds authorized for such agency for the non-Federal share.
						(d)Administrative
				OversightA grant recipient may use not more than 2 percent of
				funds received under this section for administrative costs.
						(e)DefinitionsIn
				this section, the following definitions apply:
							(1)Orphan
				highwayThe term
				orphan highway means a highway that—
								(A)is or was formerly
				a United States numbered highway;
								(B)is located within
				the boundaries of a unit of local government;
								(C)is no longer a
				principal route for traffic passing through the State after construction of a
				bypass or Interstate System route;
								(D)currently
				functions as a county, parish, or city arterial or collector route, or provides
				access to or within Federal or tribal lands; and
								(E)because of
				decreased importance to statewide transportation, has received only routine
				maintenance but needs significant resurfacing, restoration, reconstruction, or
				rehabilitation.
								(2)Unit of local
				governmentThe term unit of local government
				means—
								(A)any city, county,
				township, town, borough, parish, village, or other general purpose political
				subdivision of a State;
								(B)any law enforcement
				district or judicial enforcement district that—
									(i)is
				established under applicable State law; and
									(ii)has the authority
				to, in a manner independent of other State entities, establish a budget and
				impose taxes;
									(C)an Indian tribe, as
				that term is defined in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b);
				or
								(D)for the purposes
				of assistance eligibility, any agency of the government of the District of
				Columbia or the Federal Government that performs law enforcement functions in
				and for—
									(i)the District of
				Columbia; or
									(ii)any Trust
				Territory of the United States.
									(f)Authorization of
				appropriationsThere is authorized to be appropriated out of the
				Highway Trust Fund (other than the Mass Transit Account) to carry out this
				section $600,000,000 for each of fiscal years 2010 through
				2015.
						.
			(b)Conforming
			 AmendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						167. National orphan highways
				program.
					
					.
				  
			
